Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Walter Pledger on February 22nd, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
1. (Currently Amended) 	A blade, comprising: 
an airfoil portion having a pressure surface and a suction surface each of which extends between a base end and a tip end along a blade height direction between a leading edge and a trailing edge; and 
an internal passage passing through an inside of the airfoil portion, the internal passage having a first opening end opening to one of the pressure surface and the suction surface, and a second opening end being positioned closer to the tip end than the first opening end in the blade height direction and opening to a tip end surface of the airfoil portion, 
wherein, when L is a length from the base end to the tip end in the blade height direction, a distance from the base end to the first opening end in the blade height direction is not less than zero and not greater than 0.3L, 

wherein, the internal passage includes: 
a radial-directional passage portion extending along the blade height direction; and 
an intake portion extending between a base-end side end of the radial-directional passage portion and the first opening end, 
wherein the first opening end has a plurality of holes opening to the one of the pressure surface and the suction surface, and 
wherein the intake portion has a flow-passage cross sectional area which gradually increases toward the first opening end.
	
3-7.	(Cancelled)

9-12.	(Cancelled)

15.	(Currently Amended)	The blade according to claim 1, wherein 
Drawings
Applicant’s drawing(s) filed 2/9/2022 have been accepted.

Reasons for Allowance
Regarding Independent Claim 1: 
1) With respect to the prior art rejection utilizing Kupratis et al (US 2016/02455091), the amended limitation(s), “wherein the first opening end has a plurality of holes opening to the one of the pressure surface and the suction surface, and wherein the intake portion has a flow-passage cross sectional area which gradually increases toward the first opening end” now incorporated via Examiner’s Amendment is neither disclosed or taught by Kupratis.
	2) With respect to the prior art rejection utilizing Johnson (US 2017/0298742), the amended limitation(s), “the intake portion has a flow-passage cross sectional area which gradually increases toward the first opening end” now incorporated via Examiner’s Amendment is neither disclosed or taught by Johnson. 
	Therefore, it is not known in, nor obvious from the prior art to construct a blade as claimed. 
	Claims 2, 8, and 14-15 are allowed by virtue of their dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sabbir Hasan/Examiner, Art Unit 3745